Catón, C. J. Although the ground of equitable jurisdiction in this suit is the alleged defective description of the property-designed to be conveyed by the deed from Wilson to Stewart, yet the consideration of the case at once leads us back to the deed from Searles and wife to the Tompkins’, for upon the influence and effect of that deed depend entirely the • rights of the complainant. If, at the time that deed was recorded, a complete title to the premises vested in the grantees, (assuming they had not previously conveyed the premises,) then their grantees are invested with the same right and title. Upon that deed the complainant may safely repose, if it would now be effectual in the hands of those grantees, and he shows that he has by purchase acquired or is entitled to the interest or title thereby secured to them. If he is their representative, then he has but to show that that deed was sufficient to vest in them the title to the premises. That deed was duly executed in 1818, but it was not recorded till the 23rd of June, 1855. Eight months before this, Searles had made another deed of the same premises to Lombard, which was immediately recorded. When this deed was made, Searles advised Lombard’s agent, who made the purchase, that he had previously conveyed the premises to the said Tompkins, so that Lombard was chargeable with notice of that deed as much as if it had been previously recorded. But previous to the recording of the first deed, Lombard had sold and agreed to convey the premises to Wead and Harding, and they to the Wordens, who were at the time of the recording of the Tompkins deed in the actual possession of the premises, claiming to hold them under their purchase from Wead and Harding, and also under a tax title. The agreements to convey from Lombard to Wead and Harding, and from them to the Wordens, were not recorded, but the deeds subsequently made in pursuance of those agreements, were recorded in December, 1855, six months after the Tompkins deed was recorded. This raises the question whether the constructive notice arising from the possession held by the Wordens at the time the Tompkins deed was recorded, can affect the title of those grantees, or those claiming under them. As to the true answer to this question, no one can for a moment entertain a doubt. If at the time the deed was executed and delivered, the purchase was bona fide, and without notice of the conflicting patent title, no notice, actual or constructive, between that time and the recording of the deed, could affect the title. By force of the statute, the recording of the conflicting title would give that a preference. It is not always true that even actual notice is equivalent to recording. To state the case plainly and simply, is to bring it clearly within the appreciation of every legal mind. Two persons have deeds to the same premises, of different dates, from the same grantor. They simultaneously learn of the existence of each other’s deeds, and the holder of the first deed beats the other in a race to the recorder’s office. No one would suppose for a moment that his knowledge of. the existence of the other deed, would destroy the effect of his record and postpone his deed to the one subsequently recorded. We say the simple statement of the proposition demonstrates the proper conclusion, that actual notice is not in all cases equivalent to recording. The constructive notice arising from the possession of the Wordens, after the execution and before the recording of the Tompkins deed, could not postpone it to their equitable unrecorded title. This would seem to settle the whole controversy, were the Tompkins now in court asserting title under their deed. At the time it took full and final effect under our recording law, there was nothing with which it had to contend, but the fraudulent deed to Lombard, which could not stand before it a moment, either in a court of law or equity, by reason of the actual notice with which the grantee was chargeable at the time of the purchase. But it is said that this Tompkins deed is itself so defective in the description of the premises conveyed, that its record could not amount to notice to any one. This is not a question of notice, but simply a question of priority under "our recording laws. If the defendant’s purchase had been made subsequent to the recording of the deed, and it were a simple question of notice by the record, a description so defective as not to be sufficient to put a reasonably cautious man on inquiry, the objection would merit the most serious consideration. But such is not this case. The description in this deed is not only sufficient to put a party on inquiry, but it is sufficient in law to designate the premises sufficiently to carry the legal title and to constitute a right of recovery in ejectment. This is the description: “All that quarter section thirty-three, of township eight north, in range two west, in the tract by the act of Congress for military bounties in the territories of Illinois, containing one hundred and sixty acres, it being land given to the said Robert Searles for his services in the late war, by the United States.” Here the section, township and range are given in which the quarter section conveyed is situated, in such language as to leave no one in doubt as to the ideas intended to be conveyed, and then, for the purpose of designating which quarter is intended to be conveyed, a description by reference is given thus: “It being the same land given to the said Robert Searles for his services in the late war, by the United States.” It is not only possible to answer this descriptive reference, but we know certainly that it can be done by the government records, or by the patent issued to Searles, for we know that there are military lands, and that Searles could have derived title in no other way, and both parties admit that he had title. Even this description by reference was alone sufficient to convey the legal title when the reference is answered by extraneous proof. The deed then was sufficient to entitle the grantees and their representatives to the benefit of the record secured to them by the recording laws. And this in fact disposes of the whole merits of this case. It lays the defendant’s title out of the case by postponing it to that conveyed to the Tompkins, and there is no dispute that the complainant is the true representative of that title, and but for the defective description of the premises in the deed from Wilson to Stewart, he would now be the undoubted holder of that paramount legal title. The proof shows, and it is admitted, that that defect originated in the mistake of the scrivener who drew the deed, and that the premises in question were in fact designed by both parties to that deed to be described in and conveyed by it. No principle is more familiar, that it is within the jurisdiction and is the duty of courts of equity to correct such mistakes. The decree must be affirmed. Decree affirmed.